Exhibit 10.1

FIRST AMENDMENT TO ADVISORY AGREEMENT

This FIRST AMENDMENT TO ADVISORY AGREEMENT (this “Amendment”) is made as of
October 5, 2011 by and between CNL PROPERTIES TRUST, INC., a corporation
organized under the laws of the State of Maryland (the “Company”), CNL
PROPERTIES CORP., a corporation organized under the laws of the State of Florida
(the “Advisor”), and CNL PROPERTIES TRUST, LP, a limited partnership organized
under the laws of the State of Delaware (the “Operating Partnership”). The
Company, the Advisor and the Operating Partnership are sometimes, as applicable,
individually or collectively referenced herein as a “Party” or the “Parties.”

RECITALS

WHEREAS, the Company, the Advisor and the Operating Partnership entered into
that certain Advisory Agreement dated as of June 8, 2011 (the “Advisory
Agreement”); and

WHEREAS, the Parties desire to enter into this Amendment for the purpose of
modifying the calculation of the Performance Fee (as defined in the Advisory
Agreement) payable to the Advisor pursuant to Section (18)(b) of the Advisory
Agreement.

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Recitals. The recitals set forth above are true and correct and constitute a
part of this Amendment.

2. Payments to and Duties of Advisor Upon Termination. Section (18)(b) of the
Advisory Agreement is hereby amended in its entirety to read as follows:

“(18)(b) Upon a Termination Event, the Advisor shall be entitled to payment of
the Performance Fee. The Performance Fee shall be calculated upon a Liquidity
Event or Sale following such Termination Event and (i) in the event of a
Liquidity Event, the Performance Fee shall be calculated and paid in the same
manner as the Subordinated Incentive Fee and (ii) in the case of one or more
Sales, the Performance Fee shall be calculated and paid in the same manner as
the Subordinated Share of Net Sales Proceeds; provided, however, that the amount
of the Performance Fee paid to the Advisor shall be equal to the amount as
calculated above multiplied by the quotient of (A) the number of days elapsed
from the initial effective date of the Agreement with CNL Properties Corp. (the
“Initial Effective Date”) to the effective date of the Termination Event,
divided by (B) the number of days elapsed from the Initial Effective Date
through the date of the Liquidity Event or the Sale, as applicable. The Company
shall have the option to pay the Performance Fee in cash

, Listed Equity Shares priced at the Market Value (exclusive of the amount of
any cash consideration included in the calculation thereof) or Listed equity
Securities received by Stockholders in exchange for their Common Shares priced
at Market Value (exclusive of the amount of any cash consideration included in
the calculation thereof), such fee to be payable within thirty (30) days
following final determination of the Performance Fee. If the Subordinated
Incentive Fee or the Subordinated Share of Net Sales Proceeds is payable to the
Advisor in connection with a Liquidity Event or Sale, then the Advisor shall not
receive a Performance Fee under this Section 18(b).”

3. Binding Effect. This Amendment shall be binding upon, and inure to the
benefit of, the Parties and their respective successors and assigns.



--------------------------------------------------------------------------------

4. Modification/Amendment. This Amendment may only be amended or modified in a
writing signed by all of the Parties.

5. Execution of Amendment. A Party may deliver executed signature pages to this
Amendment by facsimile or electronic transmission to the other Party, which
facsimile or electronic copy shall be deemed to be an original executed
signature page. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which counterparts together
shall constitute one agreement with the same effect as if the Parties hereto had
signed the same signature page.

6. Ratification. The terms and provisions in the Advisory Agreement are deemed
amended if and to the extent inconsistent with the terms and provisions in this
Amendment. Otherwise, the terms and provisions in the Advisory Agreement are
hereby ratified and confirmed by the Parties. Except as modified herein, all
other terms and conditions of the Advisory Agreement shall continue in full
force and effect.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives, as of the date first written above.

 

CNL PROPERTIES TRUST, INC. By:  

/s/ Stephen H. Mauldin

Name: Stephen H. Mauldin Its: Chief Operating Officer and President CNL
PROPERTIES CORP. By:  

/s/ Holly Greer

Name: Holly Greer Its: Senior Vice President, Legal Affairs

CNL PROPERTIES TRUST, LP

 

By:   CNL PROPERTIES TRUST GP, LLC,

A Delaware limited liability company

 

By:   CNL PROPERTIES TRUST, INC.,

A Maryland corporation,

Its Managing Member

By:  

/s/ Stephen H. Mauldin

Name:  

Stephen H. Mauldin

Title:  

Chief Operating Officer and President